PER CURIAM.
We affirm defendant’s convictions for trafficking in cocaine and conspiracy to traffic in cocaine. See Huff v. State, 537 So.2d 1130 (Fla.2d DCA 1989); McElrath v. State, 516 So.2d 276 (Fla.2d DCA 1987).
This case provides a propitious occasion to reiterate the following statement made by this court in Smith v. Mogelvang, 432 So.2d 119, 125 (Fla.2d DCA 1983):
Unnecessary departures from the standard jury instructions may undermine the unquestionably beneficial effect of those forms on the Florida trial system as a whole. That system depends in large part for its fairness and effective functioning upon reasonably predictable rules and rulings in the conduct of trials. Those instructions “state as accurately as a group of experienced lawyers and judges could state the law of Florida in simple understandable language.” In re: Use by the Trial Courts of the Standard Jury Instructions, 198 So.2d 319, 319 (Fla.1967).
DANAHY, A.C.J., and LEHAN and ALTENBERND, JJ., concur.